1                                                                  JS-6
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
12   MAVRIX PHOTOGRAPHS LLC, a                   Case No. 2:17-cv-08703-FMO-SK
     California limited liability company,       Hon. Fernando M. Olguin
13
                 Plaintiff,
14                                               ORDER DISMISSING ENTIRE
           v.                                    ACTION WITH PREJUDICE
15
     TREND HUNTER INC., a Canadian
16   corporation; and DOES 1-10, inclusive,
17               Defendants.
18                                               Complaint Filed: December 1, 2017

19
20
21
22
23
24
25
26
27
28

                                              ORDER
1          The Court, having considered the parties’ Stipulation, hereby dismisses this action
2    with prejudice, with each party to bear its attorneys’ fees and costs.
3
4    Dated: January 30, 2019                                      /s/
                                                        Fernando M. Olguin
5                                                       United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
                                                ORDER
